                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


                                                               CIVIL ACTION
IN RE: DAESHAWN HARRIS
                                                               No. 21-1940


                                      MEMORANDUM

  PRATTER,J.                                                                       MAY   ~021

        On April 26, 2021, the Clerk of Court docketed a two-page filing from Daeshawn Harris,

a prisoner currently incarcerated at George W. Hill Correctional Facility. Doc. No. 1. Although

these submissions are deficient as a complaint in a civil action in a number of respects as set forth

below, the clerk of court treated this filing as a federal civil rights complaint brought pursuant to

42 U.S.C. § 1983 and opened a civil action. However, it is not clear to the Court that Mr. Harris,

by submitting the filing, intended to initiate a federal civil rights case. Because proceeding in this

manner could have consequences that Mr. Harris did not intend when he mailed the filing, the

Court will require further filings from Mr. Harris as detailed in the accompanying order, consistent

with the Federal Rules of Civil Procedure and the relevant statutes.

       Mr. Harris's Complaint is comprised of two letters written on inmate grievance forms. The

first appears to be directed to the attention of "Ms. Dana Greenspan" of the "Public Defender

Association of Philadelphia" and states that Mr. Harris "have [sic] been continued to be ... racially

'Black' discriminated against" in violation of the Fifth, Sixth, Eighth, Ninth, and Fourteenth

Amendments to the United States Constitution, as well as "Section 2901(8) Kidnapping of the

Pennsylvania Crimes Code." The second letter/grievance form is directed to the attention of

"President Judge Kevin F. Kelly." It does not state a basis for any claim, but again refers to the

constitutional amendments and Pennsylvania's Crimes Code. On May 10, 2021, Mr. Harris filed



                                                  1
another letter written on an inmate grievance form, directed to the attention of this Court. He

reiterated the statements made in his prior submissions.

        Mr. Harris's submissions fail to meet the requirements of the Federal Rules of Civil

Procedure and the applicable federal civil rights statutes, and, therefore, cannot serve as a federal

complaint in their present form. They fail to comply with Federal Rule of Civil Procedure 3, which

states that "[a] civil action is commenced by filing a complaint with the court." Furthermore, even

construing Mr. Harris's submissions as a complaint, they do not comply with the requirements of

Federal Rules of Civil Procedure 8 and 10. To conform to Rule 8, a pleading must contain a short

and plain statement showing that the plaintiff is entitled to relief. See Travaline v. US. Supreme

Court, 424 F. App'x 78, 79 (3d Cir. 2011) ("Rule 8 of the Federal Rules of Civil Procedure requires

that a complaint contain 'a short and plain statement of the claim showing that the pleader is

entitled to relief,' and 'a demand for the relief sought."') (quoting Fed. R. Civ. P. 8(a)(2), (3)); see

also id. ("Each averment must be 'simple, concise, and direct.'") (quoting Fed. R. Civ. P. 8(d)(l)).

"This standard operates in tandem with that of Rule 10," which requires that a pleading contain a

caption with the court's name and the names of the parties, and that claims be listed in numbered

paragraphs. Fabian v. St. Mary's Med. Ctr., Civ. A. No. 16-4741, 2017 WL 3494219, at *3 (citing

Fed. R. Civ. P. 10). Mr. Harris's letters do not identify a defendant and do not set forth facts or

claims in numbered paragraphs.

       Moreover, all parties instituting a civil action in a district court must pay a filing fee of

$350 and an administrative fee of $52. See 28 U.S.C. § 1914(a), (b); District Court Misc. Fee

Schedule (attached as a note to Section 1914). The additional fee does not apply to persons granted

leave to proceed in form a pauper is. An action may proceed despite a plaintiffs failure to prepay

the entire fee but only if he is granted leave to proceed in forma pauperis under 28 U.S.C.

§ 1915(a). With respect to prisoners, the in forma pauperis option also requires that prisoners


                                                  2
include a certified copy of their prison trust account statement reflecting the six-month period prior

to the filing of the complaint, from which portions of the filing fee will be deducted on a monthly

basis pursuant to a schedule. See 28 U.S.C. § 1915(a)(2) and (b)(l)-(b)(2). Here, Mr. Harris has

neither paid the required filing fee, nor sought leave to proceed in forma pauperis, nor submitted

the required prison trust account statement.

       An appropriate order follows.




                                                 3
